Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/418,322 and Response filed on 07/12/2022.  Claim 15 has been amended.  Claim 15 has been rejoined based on Applicant’s Amendment.  Claims 1-17 remain pending in the application.

Claim Objections
2.  Claims 1, 14 and 16 are objected to because of the following informalities: lines of each element/step in the claims are not compliant with MPEP 37 CFR 1.75 and MPEP 608.01(i)-(p).  
Appropriate correction is required.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.  Claims 1-5, 7 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Risser (U.S. Patent 9,922,432).
5.  As to claims 1 and 14-16 Risser discloses:
Claim 1 A method of implementing a traditional computer vision algorithm as a neural network (Abstract), the method comprising:
receiving a definition of the traditional computer vision algorithm that identifies a sequence of one or more traditional computer vision algorithm operations which form the traditional computer vision algorithm (CNN (Convolutional Neural Network)-based image synthesis systems may perform texture synthesis in the following manner: A CNN image synthesis system receives an input source texture S, and synthesizes an output texture 0 represented as corresponding histograms (receiving a definition of the traditional computer vision algorithm) - col.9, ll.4-7; col.13, ll.27-50; Fig.5); 
mapping each of the one or more traditional computer vision algorithm operations to a set of one or more neural network primitives that is mathematically equivalent to that traditional computer vision algorithm operation (the input source texture S and the output texture 0 are passed through a CNN such as VGG that generates feature maps for the activations of the first L convolutional layers(primitives) of the CNN; CNN-based image synthesis processes use loss based on histogram matching; to do so, the synthesized layer-wise feature activations are transformed so that their histograms match the corresponding histograms of the input source texture image S - col.9, ll.7-36; col.13, ll.51-67; col.14, ll.1-48);
linking the one or more network primitives mapped to each traditional computer vision algorithm operation according to the sequence to form a neural network representing the traditional computer vision algorithm (a specific pyramid-stack hybrid CNN architecture based on some combination of pooling, strided convolution and dilated convolution is used for image synthesis; a combination of Pooling Layers, Strided Convolution Layers and Dilated Convolution Layers are used to arrange neurons into a hierarchical multiscale relationship - col.6, ll.18-24; col.30, ll.32-51); and
configuring hardware logic capable of implementing a neural network to implement the neural network that represents the traditional computer vision algorithm (processes for providing CNN-based image synthesis processes
and/or systems may be provided by one or more software applications executing on a single server system and/or a group of server systems communicating over network - col.7, ll.43-53; col.8, ll.48-56);
Claim 15 A neural network accelerator (col.35, ll.12-64; col.38, ll.60-67; col.39, ll.1-27) configured to implement a neural network that represents a traditional computer vision algorithm that is formed by a sequence of one or more traditional computer vision algorithm operations (CNN (Convolutional Neural Network)-based image synthesis systems may perform texture synthesis in the following manner: A CNN image synthesis system receives an input source texture S, and synthesizes an output texture 0 represented as corresponding histograms (receiving a definition of the traditional computer vision algorithm) - col.9, ll.4-7; col.13, ll.27-50; Fig.5), the neural network having been generated by mapping each traditional computer vision algorithm operation forming the traditional computer vision algorithm to a mathematically equivalent sequence set of one or more neural network primitives (the input source texture S and the output texture 0 are passed through a CNN such as VGG that generates feature maps for the activations of the first L convolutional layers(primitives) of the CNN; CNN-based image synthesis processes use loss based on histogram matching; to do so, the synthesized layer-wise feature activations are transformed so that their histograms match the corresponding histograms of the input source texture image S - col.9, ll.7-36; col.13, ll.51-67; col.14, ll.1-48); and linking the one or more neural network primitives mapped to each traditional computer vision algorithm operation according to the sequence (a specific pyramid-stack hybrid CNN architecture based on some combination of pooling, strided convolution and dilated convolution is used for image synthesis; a combination of Pooling Layers, Strided Convolution Layers and Dilated Convolution Layers are used to arrange neurons into a hierarchical multiscale relationship - col.6, ll.18-24; col.30, ll.32-51); to form the neural network that represents the traditional computer vision algorithm (processes for providing CNN-based image synthesis processes and/or systems may be provided by one or more software applications executing on a single server system and/or a group of server systems communicating over network - col.7, ll.43-53; col.8, ll.48-56).
6. Claims 14 and 16 describe similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 102(a)(2) as set forth above.
7.  As to claims 2-5, 7, 12-13 and 17 Risser recites:
Claim 2 The method, wherein at least one of the traditional computer vision algorithm operations is a histogram operation and the histogram operation is mapped to a convolution primitive, an activation primitive and a pooling primitive (col.13, ll.39-67; col.14, ll.1-19; col.30, ll.33-51; col.32, ll.10-35);
Claim 3 The method, wherein the convolution primitive is configured to convolve an input to the histogram operation with h 1x1x1 filters wherein h is a number of bins in the histogram (col.9, ll.4-37; col.30, ll.33-51; col.37, ll.22-67; col.38, ll.1-67; col.39, ll.1-27);
Claim 4 The method, wherein at least one of the traditional computer vision algorithm operations is a dilation operation and the dilation operation is mapped to a convolution primitive and an activation primitive (col.6, ll.49-59; col.33, ll.26-36; col.36, ll.43-67; col.37, ll.1-3;
Claim 5 The method, wherein at least one of the traditional computer vision algorithm operations is a dilation operation with a square structuring element and the dilation operation with a square structuring element is mapped to a pooling primitive (col.6, ll.1-24; col.33, ll.26-36; col.37, ll.54-67; col.38, ll.1-19);
Claim 7 The method further comprising training, using one or more neural network training techniques, the neural network representing the traditional computer vision algorithm prior to configuring the hardware logic to implement the neural network (col.7, ll.7-22; col.9, ll.66-67; col.10, ll.1-21; col.14, ll.50-67; col.15, ll.1-10; col.20, ll.3-9; col.22, ll.38-48; col.23, ll.10-30; col.27, ll.31-63;
Claim 12 The method, wherein the hardware logic capable of implementing a neural network comprises a neural network accelerator (col.35, ll.12-64; col.38, ll.60-67; col.39, ll.1-27);
Claim 13 The method, wherein the neural network accelerator is embodied in hardware on an integrated circuit (col.35, ll.12-64; col.38, ll.60-67; col.39, ll.1-27);
Claim 17 A non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform the method at set forth in claim 1 (col.8, ll.19-56).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Risser in view of Burden (U.S. Pub. No.: 20190380278).
With respect to claim 6 Risser does not explicitly describe the method, wherein at least one of the traditional computer vision algorithm operations is an erosion operation and the erosion operation is mapped to a convolution primitive and an activation primitive.
As to claim 6 Burden in combination with Risser teaches the method, wherein at least one of the traditional computer vision algorithm operations is an erosion operation and the erosion operation is mapped to a convolution primitive and an activation primitive (Abstract; ¶¶ 65; 68-94; 98-99).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Burden’s teaching regarding the method, wherein at least one of the traditional computer vision algorithm operations is an erosion operation and the erosion operation is mapped to a convolution primitive and an activation primitive to modify Risser’s invention by erosioning the image to reduce such “speckle noise” (¶ 65).
9.  Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Risser in view of Olsen et al. (U.S. Patent 10,650,222).
With respect to claims 8-11 Risser does not explicitly describe the method, wherein the mapping is automatically performed based on a library that comprises a mapping of traditional computer vision algorithm operations to mathematically equivalent sets of one or more neural network primitives.
As to claims 8-11 Olsen in combination with Risser describes:
Claim 8 The method, wherein the mapping is automatically performed based on a library that comprises a mapping of traditional computer vision algorithm operations to mathematically equivalent sets of one or more neural network primitives (col.2, ll.60-67; col.3, ll.1-6; col.5, ll.8-67; col.6, ll.1-23; col.7, ll.1-28; col.9, ll.15-28; col.12, ll.38-67; col.13, ll.1-67; col.14, ll.1-21; col.15, ll.28-67; col.16, ll.1-67; col.17, ll.1-67; col.18, ll.1-10;);
Claim 9 The method, wherein the traditional computer vision algorithm is a BRISK descriptor algorithm and the neural network comprises a single fully connected primitive (col.13, ll.4-29);
Claim 10 The method, wherein the fully connected primitive is configured to perform a matrix-vector multiplication between a matrix of weights and a vector of intensity values (col.13, ll.41-52; col.18, ll.11-30; col.18, ll.36-60; col.19, ll.14-59);
Claim 11 The method, further comprising determining the weights of the matrix using one or more neural network training techniques (col.13, ll.39-52).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Olsen’s teaching regarding the method, wherein the mapping is automatically performed based on a library that comprises a mapping of traditional computer vision algorithm operations to mathematically equivalent sets of one or more neural network primitives to modify Risser’s invention by recognizing a plurality of real-world construction elements of a construction system assembled to form a real-world construction model (col.1, ll.66-67; col.2, ll.1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851